Citation Nr: 1418783	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO. 07-39 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for a right ear hearing loss disability.

2. Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to February 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

By way of background, in its September 2006 rating decision the RO granted service connection for a right ear hearing loss disability and assigned a noncompensable rating, and denied service connection for a left ear hearing loss disability. The Veteran filed a notice of disagreement in December 2006 which disagreed with the rating decision generally. Construed broadly, the notice of disagreement reflected disagreement with both the initial rating assigned for the right ear hearing loss disability and the denial of service connection for the left ear hearing loss disability. An appeal as to both issues was otherwise properly perfected, and as such both issues are properly on appeal before the Board.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted any evidence indicating that his disabilities interfere with his ability to obtain and maintain substantially gainful employment. As such, the Board finds that an inferred claim of TDIU has been raised by the record and is before the Board.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2013. A transcript of the hearing has been associated with the Veteran's electronic claim file.

The Board remanded the issues on appeal for issuance of a supplemental statement of the case in December 2013. The directive having been substantially complied with, the matter is again before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Throughout the initial-rating period, the Veteran's measured right ear hearing loss disability has not been worse than Level II impairment.

2. A current left ear hearing loss disability has not been shown for VA purposes.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for a right ear hearing loss disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2013).

2. The criteria for service connection for a left ear hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning the claim for service connection, VA issued a VCAA letter on September 6, 2006, prior to the initial unfavorable adjudication on September 26, 2006. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the increased rating claim, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify as to this claim is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in July 2006, March 2009, and February 2013. The examinations were adequate because the examiners were state licensed audiologists, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, and the opinions noted the effect of the hearing loss disability on the Veteran's daily functioning. See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an initial compensable rating for a right ear hearing loss disability and service connection for a left ear hearing loss disability. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Rating Claim

The Veteran contends he is entitled to an initial compensable rating for a right ear hearing loss disability. For the reasons stated below, the Board finds that an initial compensable rating for a right ear hearing loss disability is not warranted on either a schedular or extraschedular basis.

A. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found, however. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e). 

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I. 38 C.F.R. § 4.85(f). However, compensation can be payable for the combination of service-connected and nonservice-connected disabilities as if both disabilities were service connected for certain paired organs or extremities. 38 C.F.R. § 3.383. Such compensation is available for hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of § 3.385 in the other ear. 38 C.F.R. § 3.383(a)(3).

Special provisions apply in instances of exceptional hearing loss. See 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

In this case, the Veteran was provided with three VA audiological examinations. The results of the July 2006 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
25
30

Based on these results, the average puretone threshold was 20 Hertz for the right ear. See 38 C.F.R. § 4.85(d). Speech recognition was 88 percent in the right ear, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level II Roman numeral designation for the right ear. A Level I designation is assigned to the Veteran's non-service-connected left ear. See 38 C.F.R. § 4.85(f). As to functional impairment, the Veteran reported that at times he has to listen to the television at an abnormally loud volume. 

The results of the March 2009 audiological examination, as measured by a puretone audiometry test, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
30
35

The average puretone threshold was 31 Hertz in the right ear. See 38 C.F.R. § 4.85(d). Speech recognition was 100 percent in the right ear, as measured by the Maryland CNC test. Applying the results to Table VI, a Level I Roman numeral designation is again reached for the right ear. As to functional impairment, the examiner noted that the Veteran's hearing loss makes it difficult for him to hear in crowds and affected his ability to enjoy family and friends.

Finally, the February 2013 audiological examination results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
30
30

The average puretone threshold was 28 Hertz in the right ear and speech recognition was 100 percent, as measured by the Maryland CNC test. See 38 C.F.R. § 4.85(d). Applying the results to Table VI, a Level I Roman numeral designation is again reached for the right ear. As to functional impairment, the examiner noted that no functional impairment was reported. 

Based on the Veteran's audiological results, the Board finds that a compensable rating for right ear hearing loss is not warranted. Even using the Veteran's highest designations, when the Level II designation for the right ear and the Level I designation for the nonservice-connected left ear are mechanically applied to Table VII, the result is a noncompensable rating. 38 C.F.R. § 3.383, 4.85; Lendenmann, 3 Vet. App. 345. 

As noted previously, the functional effects of a hearing disability must be discussed for an audiological examination report to be adequate. Martinak, 21 Vet. App. at 455. The July 2006 examiner noted the Veteran reported that at times he has to listen to the television at an abnormally loud volume. The March 2009 examiner noted that the Veteran's hearing loss makes it difficult for him to hear in crowds and had adversely affected the Veteran's ability to enjoy family and friends. Finally, the February 2013 VA examiner inquired about functional impact, but noted that none was reported. Thus, the functional impact of the Veteran's hearing loss was considered during each examination. No other medical evidence concerning the right ear hearing loss disability, specifically further audiograms, is of record. 

The Board has considered the Veteran's lay statements, in which he generally contends that his hearing loss disability is worse than his current rating. However, as indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence consists of the three VA audiological examinations, and all three indicate that the Veteran's right ear hearing loss disability does not rise to the level of an initial compensable rating. See 38 C.F.R. § 4.85.

Finally, the results reported in the July 2006, March 2009, and February 2013 audiological evaluations do not meet the requirements for evaluation based on an exceptional pattern of impairment. See 38 C.F.R. § 4.86(a)-(b). Additionally, the Veteran does not have hearing impairment in one ear compensable to a degree of 10 percent, as found herein. Therefore, the Veteran is not entitled to be compensated for the combination of service-connected and nonservice-connected disabilities resulting in hearing impairment. See 38 C.F.R. § 3.383(e).

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned rating for the Veteran's bilateral hearing loss. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Fenderson, 12 Vet. App. at 126-27. For these reasons, the claim is denied.




B. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected right ear hearing loss disability is characterized by puretone threshold averages of 20, 28 and 31 Hertz, and speech discrimination of no less than 88 percent based on the Maryland CNC test. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the evaluation of hearing impairment tables. See 38 C.F.R. § 4.85(a)-(f), Tables VI & VII. For all hearing evaluations, the rating schedule contemplates speech discrimination percentage and puretone threshold average for each ear. Id. In summary, the criteria for evaluating hearing impairment contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates hearing impairment, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is speech discrimination of at least 88 percent based on the Maryland CNC test and average puretone thresholds of 20, 28 and 31 Hertz in the right ear. In short, there is nothing exceptional or unusual about the Veteran's right ear hearing loss disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right ear hearing loss disability has caused marked absence from work or has resulted in any hospitalizations. Therefore, the Veteran's service-connected right ear hearing loss disability does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

III. Service Connection Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley, 5 Vet. App. 155, 157 (1993).

The Veteran has stated that he currently has a left ear hearing loss disability. However, the Veteran is not competent to opine as to whether he has a hearing loss disability for VA purposes, as such a determination requires audiological testing. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). As the Veteran's statements are not competent, they are assigned no probative weight. Therefore, the issue of a current disability must be decided based on the medical evidence.

The left ear results of the Veteran's VA examinations are as follows:

July 2006




HERTZ



500
1000
2000
3000
4000
LEFT
5
15
5
15
15

March 2009




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
20
25
20

February 2013




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
25
20

The Veteran's Maryland CNC speech discrimination scores in the left ear were 96 percent in July 2006, 100 percent in March 2009, and 100 percent in February 2013. No other medical evidence, specifically audiograms, are or record.

Based on this medical evidence, the Veteran's left ear hearing loss is not considered a disability for VA purposes. The Veteran's left ear hearing threshold has at no point been measured to be 40 decibels or greater at frequencies of 500, 1000, 2000, 3000 or 4000 Hertz. Likewise, the Veteran's left ear auditory threshold is not 26 decibels or greater at any three of the measured frequencies. Finally, the Veteran's left ear speech recognition scores have at no point been less than 94 percent. As none of the necessary criteria have been met, the Board finds that the Veteran's left ear hearing loss is not disabling for VA purposes. 38 C.F.R. § 3.385. As such, the Veteran does not have a current disability, and as a result service connection for a left ear hearing loss disability cannot be granted. Brammer, 3 Vet. App. at 225.

The Board notes that the Veteran did have abnormal auditory thresholds in his left ear according to in-service audiograms taken in October 1979. While abnormal hearing and any threshold shifts in service are generally taken into account when determination whether service connection for a hearing loss disability should be granted, these factors go to establish the second element of service connection. See Hensley, 5 Vet. App. 155. In order to reach the second element of service connection, a current disability must first be shown. 38 C.F.R. § 3.303. As the Veteran does not have a current left ear hearing loss disability for VA purposes, the first element of service connection has not been met, and therefore the second element is not addressed. Brammer, 3 Vet. App. at 225.

The preponderance of the competent evidence weighs against a finding that the Veteran has a current left ear hearing loss disability for the VA purposes. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to an initial compensable rating for a right ear hearing loss disability is denied.

Entitlement to service connection for a left ear hearing loss disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


